Watson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties hereto: '
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto,-subject to the approval of the Court as follows :
(1). That the merchandise covered by the appeals for reappraisement enumerated on Schedule “A” hereto attached and made a part hereof consists of sodium peroxide exported from the Federal Republic of Germany during 1952, 1953 or 1954; that the involved merchandise was entered, or withdrawn from warehouse, for consumption prior to the effective date of Section 6(a) of the Customs Simplification Act of 1956.
(2) That the merchandise was appraised on the basis of statutory foreign value, as defined in Section 402(c) of the Tariff Act of 1930 as amended by the Customs Administrative Act of 1938, and that no export value exists for the said merchandise, as defined in Section 402(d) of the Tariff Act of 1930.
(3) That the merchandise, the facts, and the issues are the same in all material respects as that involved in United States v. Philipp Brothers Chemicals Inc., A.R.D. 208, and that the record in the said cited case may be incorporated in the records of the appeals enumerated in said Schedule “A”.
(4) That on or about the dates of exportation-the United States value for the involved merchandise, as defined in Section 402(e) of the Tariff Act of 1930 was $0.129245 per pound, net, packed.
(5) That the appeals enumerated in said Schedule “A” may be submitted upon this stipulation and the incorporated record.
On the agreed facts, I find and hold United States value, as that value is defined in section 402(e) of the Tariff Act of 1930 to be the proper basis for the determination of the value of the merchandise here involved and that such value in each case was $0.129245 per pound, net packed.
Judgment will issue accordingly.